983 F.2d 1068
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky H. RALEY, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 90-5446.
United States Court of Appeals, Sixth Circuit.
Jan. 6, 1993.

Before BOGGS, Circuit Judge, BAILEY BROWN, Senior Circuit Judge, and GIBBONS, District Judge.
BOGGS, Circuit Judge.


1
Pursuant to the opinion of the Supreme Court of the United States in Parke v. Raley, No. 91-719 (U.S. Dec. 1, 1992), and that Court's remand of the case to us, and based upon the reasoning of the Supreme Court in that case, the decision of the district court is AFFIRMED.